In a claim for damages resulting *734from the appropriation of property, the claimant appeals from so much of a judgment of the Court of Claims (Silverman, J.), dated May 14, 1997, as, after a nonjury trial, and upon a decision that the value of the claimant’s property was $210,000, awarded her the principal amount of only $41,300 for the taking in fee of a portion of her property.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
“In determining an award to an owner of condemned property, the findings must be either within the range of the expert testimony or be supported by other evidence and adequately explained by the court” (Matter of City of New York [Reiss], 55 NY2d 885, 886; see also, Matter of Town of Islip v Mustamed Assocs., 222 AD2d 682; Matter of Town of Islip v Sikora, 220 AD2d 434). Here, since the trial court’s findings with respect to the damage award fell within the range of expert testimony, the court’s determination was supported by the record.
Furthermore, the court properly concluded that the two parking spaces which encroached upon the State’s right-of-way were not compensable (see, Fatone v City of Troy, 236 AD2d 676; Dumala v State of New York, 72 Misc 2d 687). As a result, the court properly made downward adjustments to both parties’ comparable sales and leases in making its determination. Moreover, the court adequately articulated the basis for its findings (see, Gold-Mark 35 Assocs. v State of New York, 210 AD2d 377). Mangano, P. J., Copertino, Joy and Florio, JJ., concur.